TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00686-CR



                               Karen Michelle Watson, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 69424, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Karen Michelle Watson pleaded no contest to a charge of forging an instrument

purporting to be a United States Postal Service money order, a state-jail felony. See Tex. Penal Code

Ann. § 32.21(d) (West 2011). She also pleaded true to four prior state-jail-felony convictions,

enhancing her offense to a third-degree felony. See id. § 12.425 (West Supp. 2012). The trial court

sentenced her to nine years’ imprisonment and imposed restitution in the amount of $920. See id.

§ 12.35 (West Supp. 2012).

               Watson’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit.            The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See Anders v. California,
386 U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also

Penson v. Ohio, 488 U.S. 75 (1988).

               Watson was served a copy of counsel’s brief and was advised of her right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. No pro se brief or other written response has been filed.

               We have reviewed the record, including appellate counsel’s brief, and find no

reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents

no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.




                                      ____________________________________________
                                      J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: May 10, 2013

Do Not Publish




                                                2